McCulloch, C. J. (dissenting in the Martin case, concurring in the other cases). In all of these'cases, except Martin v. State, I concur on the sole ground that the court erred in refusing to hear testimony on the motion to quash the sheriff’s return of the special venire. We are drawn to that conclusion by decisions of the Supreme Court of the United States, to which we are bound to yield obedience, that court being the final arbiter of the question. I am not willing, however, to go further than that court has decided for the purpose of reversing the judgments in cases where the record is otherwise free from error. In the Martin case there was no motion to quash the special venire, and there are two sound reasons, I think, why the judgment in that case should not be reversed, on account of the court’s failure to sustain the motion to quash the regular panel of the petit pury. In the first place, a ruling was not asked for on that part of the motion. The question is not whether the court read or should have read that part of the motion which related to the selection of the petit jury, — the question is, did the court rule on the motion adversely to appellant Martin or refuse to rule at all ? It has been often decided by this court that a party waives a 'motion or plea if he goes to trial without insisting on a ruling of the court. There is no reason why this should not apply to criminal cases as well as civil cases. Appellant was represented by counsel of his own selection, who filed this motion for him. In the court’s order it was merely recited that the motion to quash the indictment was overruled. Nothing was said in the order about the motion to quash the panel of the petit jury, and it is evident that the court did not rule on that part of the motion. The motion to quash the regular panel of the petit jury came too late. In the case of Carter v. Texas, 177 U. S. 442, this was said about the right to quash an indictment on the ground of discrimination against negroes: “Where the defendant has had no opportunity to challenge the grand jury which found the indictment against him, the objection to the constitution of the grand jury upon this ground may be taken, either by plea in abatement or by motion to quash, before pleading in bar.” The converse of that proposition is that the objection can not be so made if the accused had an opportunity to challenge the grand jury — in other words, if the alleged offense was committed before the grand jury was impaneled. We so decided in Tillman v. State, 121 Ark. 322. Now the same rule ought to apply as to the right to quash the regular panel of the petit jury. The jury is regularly and publicly impaneled as a part of the organization of the court, in the same manner in which the grand jury is impaneled. Kirby’s Dig., § 4527. All objections to the panel ought to be made at that time, otherwise objections can only be made to individual jurors as they are selected in particular cases. There is no error in the record of the Martin conviction, and the judgment should be affirmed. Mr. Justice Humphreys concurs herein.